Per Curiam,
This appeal is from the decree discharging rule to show cause why the confessed judgment should not be opened and defendant let’ into a defence. The ground on which the equitable interposition of the court was invoked is that defendant was induced to purchase the gas and oil producing property in *510question by false and fraudulent representations, to the effect that the daily natural production of oil therefrom was one hundred barrels; that none of the fourteen wells had been shot with torpedoes containing more than from one to five quarts of nitroglycerin; and.that said representations were false in that every one of the wells had been shot with a much larger quantity of nitroglycerin and thus their production, at the time of defendant’s purchase, was not natural but forced by the use o.f torpedoes of more than ordinary power.
Defendant’s averments of fraud, etc., were traversed and denied by the plaintiff company’s answer, wherein it is averred, inter alia, that defendant was fully informed of the manner and extent to which said wells had been shot or torpedoed, and well knew that the production was not a natural one, and that neither by word nor act was defendant defrauded in the sale of said property to him. The burden of overcoming the responsive answer to the allegations of fraud, etc., on which his petition is grounded, was thus cast on defendant. In the judgment of the court below he was unable to do so, and hence the decree discharging the rule. An examination of the testimony has satisfied us that there was no error in that conclusion. Neither of the specifications of error is sustained.
Decree affirmed and appeal dismissed with costs to be paid by appellant.